SUMMARY ORDER
Plaintiff-Appellant Charles H. Ford IV (“Ford”) appeals from a March 3, 2006 Opinion and Order of the United States District Court for the Southern District of New York (Crotty, J.), granting the motion for summary judgment of Defendant-Appellee Consolidated Edison Company of New York, Inc. (“Con Edison”), and thereby dismissing Ford’s federal and state civil rights claims with prejudice. Ford v. Consolidated Edison Co. of New York, Inc., No. 03 Civ. 9587, 2006 WL 538116, at *19 (S.D.N.Y. Mar.3, 2006). We assume the parties’ familiarity with the facts, procedural history, and issues on appeal.
In the district court, Ford asserted race discrimination and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., 42 U.S.C. § 1981, and New York Executive Law § 296(1). Judge Crotty, in a careful and commendably thorough opinion, dismissed Ford’s Title VII claims as time-barred, and dismissed Ford’s § 1981 and state-law claims on the ground that Ford “fail[ed] to present any concrete, admissible evidence from which a reasonable jury could find that [Con Edison’s] legitimate, non-discriminatory reasons for its conduct are pretextual.” Ford, 2006 WL 538116, at *19. On appeal, Ford challenges only the dismissal of his § 1981 and state-law claims.
We have carefully considered Ford’s arguments and find them to be without merit. Accordingly, the judgment of the District Court is hereby AFFIRMED.